NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                                LUCA BRANUM,
                                Plaintiff/Appellant,

                                         v.

              UNITED HEALTHCARE COMMUNITY PLAN,
                        Defendant/Appellee.

                              No. 1 CA-CV 20-0096
                                 FILED 12-17-2020


            Appeal from the Superior Court in Maricopa County
                           No. CV2018-054151
             The Honorable Lisa Daniel Flores, Judge, Retired

                                   AFFIRMED


                                    COUNSEL

Luca Branum
Plaintiff/Appellant

Gallagher & Kennedy, P.A., Phoenix
By Mark C. Dangerfield, Kevin E. O’Malley
Counsel for Defendant/Appellee
                  BRANUM v. UNITED HEALTHCARE
                       Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge Samuel A. Thumma delivered the decision of the Court, in
which Judge D. Steven Williams and Judge David D. Weinzweig joined.


T H U M M A, Judge:

¶1          Plaintiff Luca Branum appeals the superior court’s entry of
judgment for defendant United Healthcare Community Plan (United).
Because Branum has shown no error, the judgment is affirmed.

                FACTS AND PROCEDURAL HISTORY

¶2            Branum is the mother of C.B., who receives medical services
through the Arizona Health Care Cost Containment System (AHCCCS),
including Arizona Long Term Care System (ALTCS) services. C.B. is an
enrolled member of United, an AHCCCS-approved contractor, which
subsidizes the services C.B. receives from ALTCS.

¶3            In April 2014, United assessed C.B. and approved 15 hours of
weekly attendant care services. In May 2014, United confirmed C.B. was
approved to receive 15 hours of weekly services and asked Branum if the
15 hours “would work for [Branum] and” C.B. In response, Branum
answered it would, “as long as we’re able to choose the hours during the
week.” Meanwhile, United sent a September 15, 2014 Notice of Action
stating it would pay for 15 hours of weekly services. The Notice of Action
stated if Branum was “not happy with this decision,” she could appeal over
the phone or in writing but needed to do so by November 14, 2014 (within
60 days). Branum did not timely appeal that decision. As a result, C.B. then
received 15 hours of weekly services for many months.1

¶4          In October 2018, Branum filed this complaint in superior
court. Branum’s complaint alleged various failures by United, including
wrongfully denying various changes in services for C.B. (including the
number of weekly hours of services). United moved to dismiss, arguing


1 In August 2015, Branum sought to increase the weekly services for C.B.
After administrative proceedings, Branum obtained a December 2016
AHCCCS Decision that C.B. was entitled to 55 hours of weekly services
retroactive to August 2015. That determination is not at issue here.


                                     2
                  BRANUM v. UNITED HEALTHCARE
                       Decision of the Court

Branum failed to exhaust her administrative remedies. The court granted
that motion in part, dismissing all claims except those arising from services
for C.B. “for 2014 and 2015.” As to the claims for 2014 and 2015, the court
stated there was insufficient evidence to show Branum “was given the
opportunity to pursue remedies through an administrative review
process.”

¶5           After discovery, United moved for summary judgment on the
remaining claims, again arguing Branum failed to exhaust her
administrative remedies because she failed to follow the appeal procedures
established by AHCCCS. United also argued Branum’s claims were time-
barred. The court granted United’s motion for summary judgment, finding
there was no factual dispute that:

             during the period of time from May 2014 to July
             2015:

             1) Plaintiff received an e-mail dated May 15,
             2014, which stated that Defendant had
             approved 15 hours per week of attendant care
             services for her son; Plaintiff responded that 15
             hours “would work.”

             2) Plaintiff received a September 15, 2014
             “Notice of Action” which stated that Defendant
             would provide her son 15 hours per week of
             attendant care service, and that if she were “not
             happy” she had 60 days to appeal the decision.
             She did not appeal.

             3) On July 30, 2014, November 12, 2014,
             February 27, 2015 and June 5, 2015, Plaintiff
             signed forms stating that her son’s needs were
             being met and she was satisfied with the service
             provided.

             4) Plaintiff did not offer any evidence that, prior
             to August 2015, she asked Defendant to increase
             the 15 hours per week of attendant care hours
             for her son.

             Because Plaintiff failed to exhaust her
             administrative remedies, the Court lacks subject
             matter jurisdiction to consider this matter.


                                     3
                  BRANUM v. UNITED HEALTHCARE
                       Decision of the Court

The court also found Branum’s claims were time-barred because they were
submitted more than six months after the date the services were rendered.
See Ariz. Rev. Stat. (A.R.S.) § 36-2904(G) (2020).2 The court also found
Branum’s claims, while appearing in the complaint to be contract claims,
were statutory claims given the program providing services to C.B. was
created by statute. Accordingly, the court concluded, Branum’s claims were
subject to a one-year statute of limitations and were untimely. See A.R.S. §
12-541(5).

¶6             After entry of a final judgment, Branum appealed. This court
has jurisdiction over Branum’s timely appeal pursuant to Article 6, Section
9, of the Arizona Constitution and A.R.S. sections 12-120.21(A)(1) and
-2101(A)(1).

                              DISCUSSION

I.     Branum’s Complaint Was Not Timely.

¶7            The superior court properly found Branum’s complaint
asserted statutory claims, because AHCCCS (and thus any possible liability
for United) was created by the Arizona Legislature in A.R.S. Title 36,
Chapter 29. As a result, the court properly found her claims were subject to
a one-year statute of limitations. A.R.S. § 12-541(5). Under that one-year
limitations period, the court found Branum’s claims (which challenged 2014
and 2015 issues) were time-barred because her complaint was not filed until
2018.

¶8            Apart from the one-year limitations period, A.R.S. section 36-
2904(G) specifically prohibits United from paying “claims for system
covered services that are initially submitted more than six months after the
date of the service for which payment is claimed.” Branum did not dispute
the applicability of these statutes, nor does she dispute their applicability
on appeal. Accordingly, the court properly found Branum’s claims were not
timely.

II.    The Superior Court Properly Found Branum Failed To Exhaust
       Her Administrative Remedies.

¶9           Summary judgment is proper where “the moving party
shows that there is no genuine dispute as to any material fact and that the
moving party is entitled to judgment as a matter of law.” Ariz. R. Civ. P.

2Absent material revisions after the relevant dates, statutes and rules cited
refer to the current version unless otherwise indicated.


                                     4
                  BRANUM v. UNITED HEALTHCARE
                       Decision of the Court

56(a). Here, United argued Branum’s claims failed because she did not
exhaust her administrative remedies. “[L]itigants may not seek ‘judicial
relief for a supposed or threatened injury until the prescribed
administrative remedy has been exhausted.” Moulton v. Napolitano, 205
Ariz. 506, 511 ¶ 9 (App. 2003) (citing cases). When a litigant has failed to
exhaust administrative remedies, the action should be dismissed. See Minor
v. Cochise Cty., 125 Ariz. 170, 172 (1980). Exhaustion is required when an
administrative agency has original jurisdiction over the subject matter; in
other words, “whether the agency is specifically empowered to act by the
Legislature.” Moulton, 205 Ariz. at 511 ¶ 10 (quotations omitted). As
applicable here, claims by AHCCCS participants “must first be presented
to and determined by AHCCCS.” St. Mary’s Hosp. and Health Ctr. v. State of
Arizona, 150 Ariz. 8, 9 (App. 1986).

¶10           Branum does not dispute that the record before the superior
court showed United sent a Notice of Action on September 15, 2014
approving 15 hours of weekly services and stating she had 60 days to
challenge that notice if she wished to do so. The record further shows that
Branum did not dispute that notice within 60 days (November 14, 2014). See
Ariz. Admin. Code R9-34-209. Because she failed to do so, she failed to
exhaust her administrative remedies and, as a result, could not press those
claims in superior court. Moulton, 205 Ariz. at 511 ¶ 9. Thus, the superior
court did not err in dismissing Branum’s claims.

                              CONCLUSION

¶11          The judgment dismissing Branum’s claims is affirmed.




                         AMY M. WOOD • Clerk of the Court
                         FILED: AA




                                        5